DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2022 is being considered by the examiner.

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 07/01/2022.  Claim 1 has been amended. Claim 4 has been cancelled. Claim 16 has been newly added. Claims 1-3 and 5-16 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Yokoe has been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nambara et al. (US. Pub. No. 2020/0026073, hereinafter “Nambara ‘073”) in view of Nambara et al. (US. Pub. No. 2018/0164585, hereinafter “Nambara ‘585”), further in view of Yokoe et al. (US. Pub. No. 2018/0180878, hereinafter “Yokoe ‘878”).
As to claim 1, (Currently Amended) Nambara ‘073 discloses a vehicle projection assembly [figure 1, HUD device “100”], comprising: 
a non-transmissive housing [figure 5, non-transmissive housing “50” surrounding a housing cavity “48”] surrounding a housing cavity; 
a projection module [figure 5, projection unit “10” within the housing projecting an image] disposed within the housing cavity having an image throw direction; 
a transmissive exit aperture [figure 5, transmissive exit window “2a”] disposed within the housing; and 
a selective reflective polarizing element [figure 5, “241” within the housing and spaced apart from “10”] disposed within the housing cavity and spaced apart from the projection module along the image throw direction, the selective reflective polarizing element including a multilayer optical film;
wherein the selective reflective polarizing element is aligned so that at least some light incident on the selective reflective polarizing element along the image throw direction is redirected to a light path that passes through the exit aperture [figure 5, some light incident on “241” is redirect to a light path that passes through “2a”]; and
wherein the selective reflective polarizing element substantially transmits light of both polarizations in the near-infrared spectrum [paragraph 65, “241” functions as a cold mirror that transmit an infrared light].
Nambara ‘073 does not disclose at least some layers of the multilayer optical film comprising a birefringent polymer; wherein the selective reflective polarizing element substantially reflects light of one polarization state but substantially transmits of a second, orthogonal polarization.
Nambara ‘585 teaches a vehicle projection assembly wherein a selective reflective polarizing element substantially reflects light of one polarization state [figure 5, light of image of one polarization state (P polarization) is substantially reflected by “30”] but substantially transmits of a second orthogonal polarization [figure 5, external light of a second orthogonal polarization (S polarization) is transmitted by “30”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle projection assembly of Nambara ‘073 to have the selective reflective polarizing element substantially reflect light of one polarization state but substantially transmits of a second, orthogonal polarization, as taught by Nambara ‘585, in order to efficiently cut the external light and thereby suppress temperature rise of the projector (Nambara ‘585, paragraph 6).
Nambara ‘073, as modified by Nambara ‘585, does not disclose at least some layers of the multilayer optical film comprising a birefringent polymer.
Yokoe ‘878 teaches a vehicle projection assembly comprising a multiplayer optical film comprising a birefringent polymer [paragraph 36, retardation plate 50 disposed between polarizing plate 40 and the windshield 3 is made of a birefringent material].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle projection assembly of Nambara ‘073 to have at least some layers of the multiplayer optical film comprise a birefringent polymer, as taught by Yokoe ‘878, since it is a simple substitution of one known element for another to obtain predictable results.
As to claim 5, (Original) Nambara ‘073, as modified by Nambara ‘585 and Yokoe ‘878, discloses the vehicle projection assembly of claim 1, wherein the light path that passes through the exit aperture includes at least two orthogonal components [Nambara ‘585, figure 9, the light path that passes through the exit aperture includes two orthogonal components “VD” and “HD”]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 6, (Original) Nambara ‘073, as modified by Nambara ‘585 and Yokoe ‘878, discloses the vehicle projection assembly of claim 1, further comprising a reflector, disposed such that the light path that passes through the exit aperture includes a reflection off a reflector [Nambara ‘073, figure 5, a reflector “44” disposed such that the light path that passes through the exit aperture “2a” includes a reflection]. 	
As to claim 7, (Original) Nambara ‘073, as modified by Nambara ‘585 and Yokoe ‘878, discloses the vehicle projection assembly of claim 6, wherein the reflector is a non-planar reflector [Nambara ‘073, figure 5, a reflector “44” is a non-planar reflector].
As to claim 8, (Original) Nambara ‘073, as modified by Nambara ‘585 and Yokoe ‘878, discloses the vehicle projection assembly of claim 7, wherein the reflector is a magnifying reflector [Nambara ‘073, paragraph 25, a magnifying mirror “44”].
As to claim 9, (Original) Nambara ‘073, as modified by Nambara ‘585 and Yokoe ‘878, discloses the vehicle projection assembly of claim 1, wherein the selective reflective polarizing element is optically smooth [Nambara ‘073, figure 5, “241” is optically smooth].
As to claim 10, (Original) Nambara ‘073, as modified by Nambara ‘585 and Yokoe ‘878, discloses the vehicle projection assembly of claim 1, wherein the selective reflective polarizing element includes a retarder [Nambara ‘585, figure 5, “30” includes a retardation plate “32” per paragraph 35]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 14, (Original) Nambara ‘073, as modified by Nambara ‘585 and Yokoe ‘878, discloses the vehicle projection assembly of claim 1, wherein the selective reflective polarizing element includes a cold mirror [Nambara ‘073, paragraph 65, “241” functions as a cold mirror].
As to claim 15, (Original) Nambara ‘073, as modified by Nambara ‘585 and Yokoe ‘878, discloses the vehicle projection assembly of claim 1, wherein the selective reflective polarizing element includes a multilayer reflective polarizer and a multilayer cold mirror [Nambara ‘073, figure 5, “241” includes a multiplayer reflective polarizer “242” and “243” and a multiplayer cold mirror, paragraph 65, “241” functions as a cold mirror].
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nambara ‘073 in view of Nambara ‘585, further in view of Yokoe ‘878, as applied to claim 1 above, further in view of Yokoe et al. (US. Pub. No. 2019/0227308, hereinafter “Yokoe ‘308”).
As to claim 2, (Original) Nambara ‘073, as modified by Nambara ‘585 and Yokoe ‘878, discloses the vehicle projection assembly of claim 1.
Nambara ‘073, as modified by Nambara ‘585 and Yokoe ‘878, does not disclose a light absorbing element disposed within the housing cavity further from the projection module than the selective reflective polarizing element and further from the exit aperture than the selective reflective polarizing element, wherein light transmitted by the selective reflective polarization element is incident on the light absorbing element.
Yokoe ‘308 teaches a vehicle projection assembly [figure 14, vehicle projection assembly] comprising a light absorbing element [figure 14, the bottom and side inner surfaces of the housing “50” disposed within a housing cavity “52” further from projector “10” than selective reflective polarizing element “242” and further from exit aperture than “242”] disposed within a housing cavity further from a projection module than a selective reflective polarizing element and further from an exit aperture than the selective reflective polarizing element, wherein light transmitted by the selective reflective polarization element is incident on the light absorbing element [figure 14, the light transmitted by “242” is incident on the side inner surface of “50”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle projection assembly of Nambara ‘073 to include a light absorbing element disposed within the housing cavity further from the projection module than the selective reflective polarizing element and further from the exit aperture than the selective reflective polarizing element, wherein light transmitted by the selective reflective polarization element is incident on the light absorbing element, as taught by Yokoe ‘308, in order to reduce a rise in a temperature of the display light projection unit (Yokoe ‘308, paragraph 4).
As to claim 3, (Original) Nambara ‘073, as modified by Nambara ‘585, Yokoe ‘878 and Yokoe ‘308, discloses the vehicle projection assembly of claim 2, wherein the light absorbing element is part of the housing [Yokoe ‘308, figure 14, the light absorbing element is the bottom and side inner surfaces of the housing “50”]. In addition, the same rationale is used as in rejection for claim 2.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nambara ‘073 in view of Nambara ‘585, further in view of Yokoe ‘878, as applied to claim 1 above, further in view of Nakamura et al. (US. Pub. No. 2002/0166273, hereinafter “Nakamura”).
As to claim 11, (Original) Nambara ‘073, as modified by Nambara ‘585 and Yokoe ‘878, discloses the vehicle projection assembly of claim 1.
Nambara ‘073, as modified by Nambara ‘585 and Yokoe ‘878, does not disclose wherein the exit aperture includes a cover lens, and wherein the cover lens has no reflectivity besides Fresnel reflectivity.
Nakamura teaches a vehicle projection assembly [figure 1, head-up display “5”] wherein an exit aperture [figure 1, cover “55”] includes a cover lens, and wherein the cover lens has no reflectivity besides Fresnel reflectivity [paragraph 83, cover 55 may be replaced by an image enlarging Fresnel lens].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle projection assembly of Nambara ‘073 to have the exit aperture to include a cover lens, and wherein the cover lens has no reflectivity besides Fresnel reflectivity, as taught by Nakamura, since it is a simple substitution of one known element for another to obtain predictable results.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nambara ‘073 in view of Nambara ‘585, further in view of Yokoe ‘878, as applied to claim 1 above, further in view of Togasaki et al. (US. Pub. No. 2018/0210201, hereinafter “Togasaki”).
As to claim 12, (Original) Nambara ‘073, as modified by Nambara ‘585 and Yokoe ‘878, discloses the vehicle projection assembly of claim 1.
Nambara ‘073, as modified by Nambara ‘585 and Yokoe ‘878, does not disclose wherein the selective reflecting polarizing element includes a wire grid reflective polarizer. 
Togasaki teaches a vehicle projection assembly [figure 2, “100”] wherein a selective reflecting polarizing element includes a wire grid reflective polarizer [paragraph 33, light polarizer “40” is a wire grid polarizer as the reflection type light polarizer].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle projection assembly of Nambara ‘073 to have the selective reflecting polarizing element include a wire grid reflective polarizer, as taught by Togasaki, since it is a simple substitution of one known element for another to obtain predictable results.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nambara ‘073 in view of Nambara ‘585, further in view of Yokoe ‘878, as applied to claim 1 above, further in view of Lee et al. (US. Pub. No. 2017/0045673, hereinafter “Lee”).
As to claim 13, (Original) Nambara ‘073, as modified by Nambara ‘585 and Yokoe ‘878, discloses the vehicle projection assembly of claim 1.
Nambara ‘073, as modified by Nambara ‘585 and Yokoe ‘878, does not disclose wherein the selective reflective polarizing element includes a cholesteric reflective polarizer.
Lee teaches a vehicle projection assembly wherein a selective reflective polarizing element includes a cholesteric reflective polarizer [figure 2, reflective polarizer “110”, paragraph 132, “110” may be implemented by cholesteric liquid crystal polarizer].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle projection assembly of Nambara ‘073 to have the selective reflecting polarizing element include a cholesteric reflective polarizer, as taught by Togasaki, since it is a simple substitution of one known element for another to obtain predictable results.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claim 16, such as “a light absorbing element disposed within the housing cavity further from the projection module than the selective reflective polarizing element and further from the exit aperture than the selective reflective polarizing element, wherein the exit aperture, the selective reflective polarizing element and the light absorbing optical element are disposed such that at least an infrared portion of solar light travels along a straight line through the exit aperture and the selective reflecting polarizing element to be incident on, and absorbed by, the light absorbing optical element”, recited by claim 16. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622